

 
 

--------------------------------------------------------------------------------

 

THE LAW OFFICE OF
RONALD N. VANCE, P.C.
Attorney at Law
1656 REUNION AVENUE
SUITE 250
SOUTH JORDAN, UTAH 84095



   
ALSO ADMITTED IN CALIFORNIA (INACTIVE)  
TELEPHONE (801) 446-8802
 
FAX (801) 446-8803
 
EMAIL: ron@vancelaw.us

Exhibit 10.3


January 16, 2009


Alan S. Knitowski, Chairman
Trycera Financial, Inc.


Re:  Attorney-Client Contract


Dear Alan:


The purpose of this letter is to set forth the terms of my engagement on behalf
of Trycera Financial, Inc., a Nevada corporation (the “Company”).  It is
understood that professional rules of conduct require that I owe my professional
and ethical duty to the Company as an organization and as such my representation
shall be of the corporate entity and not individual officers, directors, or
shareholders, or any other parties, unless expressly agreed in writing,.  I
understand that the terms and conditions of my engagement shall be as follows:


1.

Scope of Engagement.  I will provide legal representation of the Company and my
services under this engagement will include the following:  (i) prepare and
maintain corporate books and records; (ii) negotiate settlement of outstanding
debts of the Company; (iii) negotiate potential reverse acquisition of the
Company; and (iv) prepare periodic and other reports for filing with the
Securities and Exchange Commission, including but not limited to, periodic and
current reports, beneficial ownership reports of management, and other
securities documents.  My representation will include all preparation of the
documents related to my services.  I will not provide tax or accounting advice
or services.   I have also agreed to serve as the sole director and officer of
the Company during the interim period in which the Company is seeking a new
business venture.  I will not bill the Company for my services as either an
officer or director of the Company, but all services performed for the Company,
unless otherwise expressly related to director or officer services, will be
performed by me as legal counsel under this engagement agreement.  I will
perform such other legal services as reasonably requested from time to time and
related to my representation of the Company.


2.

Fees and Costs.  My fees for representing the Company shall be $400 per hour,
which represents a premium to my current hourly billing rate and is based upon
the inability of the Company to pay these fees unless and until the Company
secures additional funding, of which there is no assurance.  My fees shall
include $125 per hour for services performed by my senior assistant and $100 per
hour for my junior assistant, which rates are subject to change upon prior
notice.  I will bill in tenths of an hour, with two-tenths of an hour as the
minimum charge on any matter.


In addition to charges for my fees, the Company will be billed for all
identifiable costs, if any, such as copying charges, fax transmissions, long
distance telephone expenses, delivery fees, filing fees, computerized legal
research, edgarizing fees, out-of-town travel expenses, and similar charges.


3.

Billing.  I will bill for all costs, expenses and for all services approximately
monthly.  My invoices and billing statements will summarize the nature of the
work performed during the billing period and the costs incurred and will be
provided to the Company.


4.

Payments and Late Charges. All billings to the Company shall be due and payable
upon the closing of a reverse acquisition or my resignation as a director,
whichever shall first occur.  With respect to all billings to the Company not
covered by the retainer amount set forth above, amounts when due and payable
will incur a late charge of 1.5 percent per month of the total unpaid balance.


 
 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

Alan S. Knitowski, Chairman
January 16, 2009
Page 2






5.

Due Diligence.  By executing this letter the Company agrees to provide me to all
books, records, and documents reasonably requested by me to perform the services
of this engagement.  The Company also agrees to furnish me with all information
concerning its operations, management, financial status, properties, and other
matters reasonably requested by me.  The Company agrees that the books, records,
documents, and information provided to me by it shall not contain any untrue
statement of material fact or omit a material fact to make the statement
contained therein not misleading.  The Company will promptly notify me if it
learns of any material inaccuracy or misstatement in, or material omission from,
any information theretofore delivered to me.  Further, the Company agrees to
provide me acce3ss to the operations and properties of the Company, as well as
to the officers, directors, accountants, legal counsel, advisors, employees, 5%
shareholders, and other persons associated with the Company.  It is understood
and agreed that the failure by the Company to comply with the terms of this
paragraph shall be grounds for me to terminate the engagement.


6.

Term. This engagement agreement shall supersede any prior engagement agreements
between my firm and the Company. The Company may terminate this agreement and my
representation of the Company, at any time by notifying me in writing. I may
terminate this agreement by written notice to the Company not less than 30 days
prior to the effective time of the termination by me.


7.

Client Files and Records.  Upon termination of my representation under this
agreement, I will make all client files available for pickup at my office or
delivery to the Company’s office, provided that the costs of delivery are
advanced by the Company.  Any client files not picked up within five years from
the termination of this engagement shall be destroyed.  Client files shall
include all papers and property the Company has provided to me; any litigation
materials; all correspondence; and any business records.  Client files shall not
include my work product such as my notes; research files; internal memoranda;
and unfiled documents.  During and after the term of this engagement, I may scan
and preserve electronically any documents which constitute my files in this
matter and destroy any paper copies of such files.  No original corporate
documents, such as stock certificates, minutes, bylaws, articles, contracts, or
other originally executed corporate records will be destroyed during the term of
the engagement.  If there are any other documents you wish to preserve in their
original form, you should notify my office.


8.

Governing Law and Venue of Any Disputes.  It is agreed that any dispute which I
may have with the Company regarding my representation of it, including, but not
limited to, collection of amounts owed for services rendered, and any dispute
whatsoever which the Company may have with me, or an employee or legal assistant
employed by me, which arises out of the furnishing of legal service3s to the
Company shall be resolved solely in a court of competent jurisdiction in Salt
Lake City, Utah.  This engagement agreement and any dispute between the parties
shall be governed by the law of the State of Utah.


If it is agreed that the foregoing sets forth the conditions of the engagement,
please sign and date this letter where indicated and return it to this office.


RONALD N. VANCE, P.C.






By /s/ Ronald N. Vance                 
     Ronald N. Vance, President




The above agreement is understood and agreed to by the undersigned.  By signing
below, the individual executing this engagement agreement on behalf of the
undersigned entity represents and warrants that the Company is duly authorized
to enter into this agreement and that he or she is duly authorized to execute
this agreement on behalf of the Company.




Date: January 16, 2009
Trycera Financial, Inc.






By /s/ Alan S. Knitowski              
      Alan S. Knitowski, Chairma


 

 
 

--------------------------------------------------------------------------------

 

